     Case 2:19-cv-01375-WBS-CKD Document 17 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIKE W. SYMONDS,                                  No. 2:19-cv-01375 WBS CKD
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”).

21          On May 20, 2020, the magistrate judge filed findings and recommendations herein which

22   contained notice to the parties that any objections to the findings and recommendations were to be

23   filed within fourteen days. Plaintiff has filed objections. The court has reviewed the file and

24   finds the findings and recommendations to be supported by the record and by the magistrate

25   judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-01375-WBS-CKD Document 17 Filed 06/16/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDRED that:

 2            1. The May 20, 2020 findings and recommendations are adopted in full;

 3            2. Plaintiff’s motion for summary judgment (ECF No. 11) is denied;

 4            3. The Commissioner’s cross-motion for summary judgment (ECF No. 13) is granted;

 5   and

 6            4. Judgment is entered for the Commissioner.

 7

 8   Dated: June 15, 2020

 9

10

11

12   2/symonds1375.ssi.jo

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
